                                                                                                                                           3/22/19 10:51AM




 Fill in this information to identify your case:

 Debtor 1                 Gerald Lashon Jackson
                          First Name                        Middle Name              Last Name

 Debtor 2                 Rochelle Austin-Jackson
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                 Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Credit Acceptance Corp                               Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of
                                                                            Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         Credit Acceptance Corp                               Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of 2016 Nissan Altima 66,000 miles                          Reaffirmation Agreement.
    property       Location: 16316 Toepfer Dr.,                             Retain the property and [explain]:
    securing debt: Eastpointe MI 48021
                   Value based on NADA


    Creditor's         Macomb County Treasurer's Office                     Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of       16316 Toepfer Dr. Eastpointe,                      Reaffirmation Agreement.
                         MI 48021 Macomb County

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




                       19-44226-tjt           Doc 6          Filed 03/22/19         Entered 03/22/19 10:53:11           Page 1 of 3
                                                                                                                                                      3/22/19 10:51AM




 Debtor 1      Gerald Lashon Jackson
 Debtor 2      Rochelle Austin-Jackson                                                                Case number (if known)


    property            Wife owns home jointly with                         Retain the property and [explain]:
    securing debt:      unlce.
                        2018 SEV: 33,500                                  Retain and continue to make payments



    Creditor's     People Driven Credit Union                               Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 2009 Chevrolet Impala 144,000                            Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Location: 16316 Toepfer Dr.,
                   Eastpointe MI 48021
                   Value based on NADA


    Creditor's     Specialized Loan Servicing                               Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 16316 Toepfer Dr. Eastpointe,                            Reaffirmation Agreement.
    property       MI 48021 Macomb County                                   Retain the property and [explain]:
    securing debt: Wife owns home jointly with
                   unlce.
                   2018 SEV: 33,500                                       Retain and continue to make payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




                   19-44226-tjt               Doc 6          Filed 03/22/19         Entered 03/22/19 10:53:11                    Page 2 of 3
                                                                                                                                              3/22/19 10:51AM




 Debtor 1      Gerald Lashon Jackson
 Debtor 2      Rochelle Austin-Jackson                                                               Case number (if known)


 Description of leased                                                                                                        Yes
 Property:

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Gerald Lashon Jackson                                                    X /s/ Rochelle Austin-Jackson
       Gerald Lashon Jackson                                                           Rochelle Austin-Jackson
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        March 22, 2019                                                   Date    March 22, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy




                   19-44226-tjt               Doc 6          Filed 03/22/19         Entered 03/22/19 10:53:11                 Page 3 of 3
